DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 20120282837 to Korthals in view of USPN. 4,822,670 to Ono.
Regarding Claims 1-6, 9-16
	Korthals teaches an adhesive tape for wrapping cables comprising a carrier and a pressure sensitive adhesive in the form of a dried polymer dispersion and applied on at least one side of the carrier (Korthals, abstract). Korthals teaches that the polymer is formed of 
	Korthals does not teach an embodiment wherein the amount of acid component and acrylate component equals 100% of the polymer composition. However, Ono teaches a pressure sensitive adhesive composition which comprises 90-100% acrylic ester such as n-butyl acrylate and 0-10% of vinyl containing monomer such as maleic anhydride (Ono, abstract, claims 1, 11-13 and 15). Ono teaches that use of this adhesive in tapes or sheets provides excellent adhesive property while simultaneously having excellent removability even if frequent repetition of bonding and removal is made (Id., column 4, line 65-column 5, line 17).  Ono does not teach that the composition comprises a tackifier. It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the adhesive tape of Korthals and to include the pressure sensitive adhesive composition as taught by Ono, motivated by the desire to from a conventional pressure sensitive adhesive tape which is high in adhesive operability and reliability, but may be removed when demanded by the user, allowing for the conservation resources and recycling of components. 

Regarding Claims 7 and 17
	Korthals teaches that the composition comprises tackifier in an amount of 15 to 100 parts by weight of a tackifier which overlaps the claimed range of up to 15 parts by weight (Korthals, abstract). Korthals teaches that the inclusion of tackifier raises the bond strengths of PSAs and does not lead to difficulty in unwinding. It would have been obvious to one of ordinary skill in the art to form the composite tape of the prior art combination and to utilize tackifier in the PSA composition as taught by Korthals motivated by the desire of increasing the bond strength of the adhesive tape. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786